Citation Nr: 0724328	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of right 
hand injury with traumatic arthritis of the second and third 
metacarpophalangeal joints, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in July 2006.  A 
transcript of the hearing is of record.

The Board notes that in July 2006, after the case was 
certified on appeal, the veteran submitted additional 
evidence in support of his appeal along with a waiver of his 
right to have the evidence initially considered by the RO.


FINDING OF FACT

The veteran's residuals of a right hand injury with arthritis 
of the second and third metacarpophalangeal joints are 
productive of no significant limitation of motion and no 
neurological impairment.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a right 
hand injury with arthritis of the second and third 
metacarpophalangeal joints have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5226, 5223, 5229, 5225; 38 C.F.R. § 4.73, Diagnostic Code 
5309 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The record reflects that the originating agency provided the 
veteran with adequate VCAA notice, to include notice that the 
veteran should submit any pertinent evidence in his 
possession, in a letter mailed in February 2005, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the effective date 
element of his claims until June 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that an 
increased rating is not in order.  Consequently, no effective 
date will be assigned, so the failure to provide timely 
notice with respect to this element of the claim was no more 
than harmless error.

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  In addition, the veteran was afforded appropriate 
VA examinations.  Neither the veteran nor his representative 
has identified any additional evidence that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such evidence.  Accordingly, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The veteran's service-connected disability has been evaluated 
under several Diagnostic Codes, including Diagnostic Codes 
5010, 5309, 5223, and 5229.

Arthritis due to trauma and established by X-rays findings is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which in 
turn is rated as degenerative arthritis under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under that Diagnostic Code, 
arthritis is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  However, when the limitation of motion of 
the specified joint or joints involved is noncompensable 
under the appropriate Diagnostic Codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  The Board 
notes that multiple involvements of the interphalangeal, 
metacarpal, and carpal joints are considered a group of minor 
joints.  See 38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, pertaining to 
limitation of motion of the index finger or of the long 
[middle] finger, a noncompensable (zero percent) evaluation 
is warranted for limitation of motion of the index finger or 
of the long [middle] finger with a gap of less than one inch 
(2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm of the hand, with the finger 
flexed to the extent possible, or with extension is limited 
by no more than 30 degrees.  A 10 percent rating requires 
limitation of motion of the index finger or of the long 
[middle] finger with a gap of one inch (2.5 centimeters) or 
more between the fingertip and the proximal transverse crease 
of the palm of the hand, with the finger flexed to the extent 
possible or with extension limited by more than 30 degrees.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Injury of Muscle Group IX, or the muscle group that acts in 
grasping movements of the hand, is rated under 38 C.F.R. § 
4.73, Diagnostic Code 5309, which provides that injuries of 
Group IX are to be rated on limitation of motion, but that a 
minimum 10 percent rating is to be assigned for such muscle 
group impairment.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was granted service connection in January 2002 
for traumatic arthritis of the second and third 
metacarpophalangeal joints due to a right hand injury.  The 
veteran subsequently filed a claim in January 2005 stating 
that his disability had worsened.  

A VA outpatient treatment record in February 2003 notes that 
the veteran was having pain in his right hand but that there 
had been no change in pain intensity or any range of motion 
deficits.  

A February 2005 outpatient treatment record notes that the 
veteran had complained about increased pain at the dorsal 
surface of the his second and third fingers.  The veteran 
also complained of his hand being stiff in the morning for an 
hour.  The veteran reported having difficulty holding 
objects, carving, opening jars, painting, etc.  The X-ray 
studies taken showed evidence of a possible prior ulnar 
styloid fracture.

In March 2005, the veteran was afforded a VA examination to 
determine the severity of his disability.  The veteran 
reported having right hand pain in the second and third 
metacarpal and down those two fingers, with morning stiffness 
lasting an hour and a half.  The veteran had to change jobs a 
year ago because he was having difficulty doing his job.  In 
addition, he had been unemployed since October 2004.  The 
veteran had difficulty shaving, cutting his own steak, 
writing for more than 30 minutes and holding the phone.  He 
was taking medicine for the pain.  Also, at the time of the 
examination, he did not wear a brace.  

Examination of his right second finger revealed tenderness on 
the palmar surface of the proximal interphalangeal (PIP) 
joint.  He had flexion of the metacarpal phalangeal (MCP) 
joint from 0-90, of the PIP from 0-100, of the distal 
interphalangeal (DIP) joint from 10-60.  The third digit had 
the same ranges of motion at the MCP, PIP and DIP, with 5/5 
motor strength and no tenderness or pain on range of motion 
testing.  He was able to bring his third, fourth and fifth 
fingertips to the transverse crease.  His second fingertip 
came within 2 cm of the transverse crease.  He was able to 
oppose the thumb to the second, third, fourth and fifth 
fingers.  He had normal sensation in the hand.  He had no 
swelling.  There was no evidence of synovitis at that time 
and no crepitus.  The examiner reviewed the January 2005 X-
rays of the veteran's right hand which showed no fractures or 
dislocations, or soft tissue abnormalities.  The X-ray did 
show evidence of possible prior ulnar styloid fracture.  The 
examiner diagnosed the veteran with chronic tendonitis of 
this right hand.  The examiner also noted that all the joints 
have no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.

A May 2005 outpatient treatment record notes that the veteran 
reported having increased pain in his right hand, but there 
were no significant joint changes.  

The record of a June 2005 occupational therapy consultation 
by VA shows that the veteran complained of hand cramps and 
intermittent pain which radiated along the index and long 
finger.  Upon examination, the veteran was able to make a 
tight fist and he had excellent bulk and tone.  He had light 
swan neck deformities of the index and long fingers compared 
to the ring and small digits.  The veteran also had no 
intrinsic atrophy.  The veteran demonstrated significant 
right hand weakness when compared to the left hand.

A VA outpatient treatment record in July 2005 states that the 
veteran had calcium pyrophosphate dihydrate.  The veteran 
also had significant weakness in his right hand when compared 
to his left hand.  The nurse practitioner noted that this 
fact does not correlate with the veteran's excellent muscle 
tone and bulk of his right hand.

In July 2005, five friends of the veteran submitted 
statements attesting to the veteran's disability and how it 
has affected his extracurricular activities, employment and 
daily life.

The veteran was afforded a second VA examination in September 
2005.  The examiner noted that the veteran had recently had 
some physical therapy for his right hand.  The veteran was 
determined to have grip strength of the right hand of 42 
pounds while he had grip strength of the left hand of 137 
pounds.  The examiner noted that this examination is not 
significantly different from the recent VA examination 
conducted in March 2005.  The examiner also stated that the 
veteran's perceived grip strength in gripping with the radial 
half of his hand is significantly decreased from that on the 
left side while strength in the fourth and fifth fingers is 
approximately equal to that on the opposite side.  There is 
no objective abnormality in terms of range of motion or 
swelling.  The examiner opined that the veteran has a mild to 
moderate impairment in his right hand.

A November 2005 outpatient treatment record states that the 
veteran did not have carpel tunnel decompression.

A June 2006 outpatient treatment record notes that the 
veteran complained of a numbness in his right thumb and sharp 
shooting pain.  The veteran also reported getting 
intermittent cramps when writing.  The nurse practitioner 
stated that there was no evidence of carpel tunnel 
decompression and diagnosed the veteran with calcium 
pyrophosphate dihydrate.

The veteran was afforded a video conference hearing in July 
2006.  At the hearing, the veteran testified that he wore a 
brace on his right hand and had numbness down his fingers as 
well as a constant burning in his hand.  He also noted that 
sometimes he gets cramps in his hand, especially in the 
morning.  

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates that a rating in excess 
of 10 percent is not warranted for traumatic arthritis of the 
second and third metacarpophalangeal joints due to a right 
hand injury.  

The veteran has been assigned a 10 percent rating for 
residuals of a fracture of the second and third 
metacarpophalangeal joints under Diagnostic Code 5010, which 
in turn is rated as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003 states that when the 
limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  

The veteran reported in his VA examinations and during his 
hearing that he experiences difficulty with grip strength.  
Injury of muscles group IX, or the muscles group that acts in 
grasping movements of the hand, is rated under 38 C.F.R. § 
4.73, Diagnostic Code 5309.  As explained above, Diagnostic 
Code 5309 provides that injuries of Group IX are to be rated 
on limitation of motion, but that a minimum 10 percent rating 
is to be assigned for such muscle group impairment.  

Under Diagnostic Code 5229 which contemplates limitation of 
motion of the index or long finger individually, a 10 percent 
rating is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5229.  The March 2005 VA examination report states that 
the veteran was able to bring his third, fourth and fifth 
fingertips to the transverse crease.  His second fingertip 
came within 2 centimeters of the transverse crease.  Under 
Diagnostic Code 5229, for a 10 percent rating to be assigned, 
there needs to be a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm.  No extension degrees were given in the 
examination.  Therefore under the evidence provided, a 10 
percent rating under these criteria is not warranted.

With regard to alternative Diagnostic Codes, the Board finds 
that Diagnostic Code 5225 and 5226, ankylosis of the fingers, 
are not applicable in this instance, as the medical evidence 
does not show that the veteran has ankylosis of his fingers.
The Board has also considered the effect of additional range 
of motion of the left long finger lost due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
March 2005 examination report notes no pain on range of 
motion or flare-ups.  Although the veteran testified that he 
experienced pain in his hand, this pain is already 
contemplated under his currently assigned evaluation.  

In sum, the objective evidence shows that there is no 
significant limitation of motion.  In addition, there is no 
objective evidence of any neurological impairment.  
Therefore, the disability does not warrant more than a 10 
percent rating under any of the criteria discussed above.

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his service-connected disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, the Board has concluded that referral of this 
case for extra-schedular consideration is not in order.




ORDER

Entitlement to an increased rating for residuals of right 
hand injury with traumatic arthritis of the second and third 
metacarpophalangeal joints is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


